Supreme Court of Florida
                                  ____________

                                  No. SC17-882
                                  ____________


      IN RE: AMENDMENTS TO THE FLORIDA RULES OF CIVIL
          PROCEDURE, THE FLORIDA RULES OF JUDICIAL
       ADMINISTRATION, THE FLORIDA RULES OF CRIMINAL
      PROCEDURE, AND THE FLORIDA RULES OF APPELLATE
              PROCEDURE—ELECTRONIC SERVICE.

                                 October 25, 2018

PER CURIAM.

      This matter is before the Court for consideration of proposed amendments to

the Florida Rules of Judicial Administration, Rules of Civil Procedure, Rules of

Criminal Procedure, and Rules of Appellate Procedure.1

                                   Background

      The Florida Bar’s Rules of Judicial Administration Committee, the Civil

Procedure Rules Committee, the Criminal Procedure Rules Committee, and the

Appellate Court Rules Committee (Rules Committees) have filed a joint out-of-

cycle report proposing a number of rule amendments addressing the computation



      1. We have jurisdiction. See art. V, § 2(a), Fla. Const.
of time to respond to documents served by e-mail. The Rules Committees

published the proposals for comment before filing them with the Court and made

revisions to the proposals in response to the comments they received. The

amendments before the Court were unanimously approved by the Board of

Governors of The Florida Bar.

      After the joint report was filed, the Court published the proposed

amendments for comment. The Court received comments from Victoria Katz, a

rules attorney for Aderant CompuLaw, as well as from several members of the

original Joint Email Service Committee. 2 The Civil Procedure Rules Committee

filed a response to the comments indicating its opposition to the proposed

amendment to Rule of Judicial Administration 2.514(a)(1)(A), and suggesting

additional amendments to the rule. The Rules of Judicial Administration




      2. The Joint Email Service Committee was established in 2009 to devise a
system that would effectively move Florida courts away from a paper-dominated
system into one utilizing e-mail as the principal means of service. In In re
Amendments to Florida Rules of Civil Procedure, Florida Rules of Judicial
Administration, Florida Rules of Criminal Procedure, Florida Probate Rules,
Florida Small Claims Rules, Florida Rules of Juvenile Procedure, Florida Rules of
Appellate Procedure, and Florida Family Law Rules of Procedure—Electronic
Filing, 102 So. 3d 451 (Fla. 2012), the chair of The Florida Bar’s Rules of Judicial
Administration Committee, together with the committee chairs for several bodies
of court rules, filed an out-of-cycle report proposing new Florida Rule of Judicial
Administration 2.516 (Service of Pleadings and Documents), which implemented
mandatory e-mail service for all cases in Florida. The Court adopted the
amendments as proposed.


                                        -2-
Committee, the Criminal Procedure Rules Committee, and the Appellate Court

Rules Committee filed a joint response addressing the concerns raised in the

comments and declining to make any further revisions to the proposed

amendments.

      After considering the proposed amendments, the comments filed, the Rules

Committees’ responses, and hearing oral argument, we adopt the amendments as

proposed and set forth in the appendix to this opinion.

                         Rules of Judicial Administration

      Subdivision (b) of Rule of Judicial Administration 2.514 (Computing and

Extending Time) is amended to remove “or e-mail” so that service by mail and e-

mail are no longer treated identically. We also amend subdivision (a)(1)(A) of that

rule so that time frames are calculated beginning from the next day following the

event that triggers the time frame that is not a weekend or legal holiday.

Subdivision (b)(1)(D)(iii) (Service; How Made; Service by Electronic Mail (“e-

mail”); Time of Service) of rule 2.516 is amended to no longer allow parties an

additional five days to respond following service of a document by e-mail. This

amendment is consistent with the amendment to subdivision (b) of rule 2.514. E-

mail, unlike postal mail, is now nearly instantaneous and no additional time should

be permitted for responses to documents served by e-mail.




                                        -3-
                              Rules of Civil Procedure

      Rules of Civil Procedure 1.170 (Counterclaims and Crossclaims), 1.260

(Survivor; Substitution of Parties), 1.351 (Production of Documents and Things

Without Deposition), 1.410 (Subpoena), 1.440 (Setting Action for Trial), 1.442

(Proposals for Settlement), and 1.510 (Summary Judgment) are amended to

directly reference Rule of Judicial Administration 2.516 (Service of Pleadings and

Documents) instead of referencing Rule of Civil Procedure 1.080 (Service and

Filing of Pleadings, Orders, and Documents).

      We further amend rule 1.351 to reduce the time frame for parties to serve by

e-mail a notice of intent to serve a subpoena requesting production of documents

and things from fifteen to ten days. Lastly, we also amend rule 1.510 in

subdivision (c) (Motion and Proceedings Thereon) to treat summary judgment

evidence submitted electronically or by e-mail the same as summary judgment

evidence that is “delivered,” providing that while service by mail must take place

at least five days prior to the day of the hearing, service by delivery, e-filing, and e-

mail must take place no later than two days prior to the day of the hearing.

                            Rules of Criminal Procedure

      Rule of Criminal Procedure 3.040 (Computation of Time) is amended to

remove the reference to subdivision (a) of Florida Rule of Judicial Administration

2.514, to conform with the amendment to that rule. As amended, the rule provides


                                          -4-
that computation of time shall be governed by Rule of Judicial Administration

2.514. Rule 3.070 (Additional Time After Service by Mail, When Permitted, or E-

Mail) is deleted in its entirety. The rule provided its own time frames for service

by mail and e-mail; specifically, it provided for an additional three days to be

added to the deadline when a party had the right or was required to do some act or

take some proceedings within a prescribed period after the service of a notice or

other document on the party by mail or e-mail. Deleting rule 3.070 makes the

Rules of Criminal Procedure consistent with the other amendments herein adopted.

Computation of time in criminal proceedings is now governed by Florida Rule of

Judicial Administration 2.514.

                           Rules of Appellate Procedure

      The Rules Committees’ proposed amendments to the Rules of Appellate

Procedure all concern enlarging time frames. The Rules Committees’ report

indicates that in response to the proposed amendments to Florida Rule of Judicial

Administration 2.514 removing the additional five days when service is made by e-

mail, the Appellate Court Rules Committee originally proposed amending the

Rules of Appellate Procedure to retain the additional five days for service by e-

mail. The Board of Governors expressed concerns about the removal of the five

days from the other bodies of rules when service is made by e-mail, while

maintaining the five days for e-mail service in the Rules of Appellate Procedure.


                                         -5-
The Board of Governors suggested that the Committees attempt to come to an

agreement that would address its concerns and maintain one rule for computation

of time. The amendments proposed here reflect a compromise among the Rules

Committees to address the Appellate Court Rules Committee’s concern about the

loss of the five additional days to respond to service of a document by e-mail.

      We amend rules 9.100 (Original Proceedings), 9.110 (Appeal Proceedings to

Review Final Orders of Lower Tribunals and Orders Granting New Trial in Jury

and Nonjury Cases), 9.120 (Discretionary Proceedings to Review Decisions of

District Courts of Appeal), 9.125 (Review of Trial Court Orders and Judgments

Certified by the District Courts of Appeal as Requiring Immediate Resolution by

the Supreme Court of Florida), 9.130 (Proceedings to Review Nonfinal Orders and

Specified Final Orders), 9.140 (Appeal Proceedings in Criminal Cases), 9.141

(Review Proceedings in Collateral or Postconviction Criminal Cases), 9.142

(Procedures for Review in Death Penalty Cases), 9.146 (Appeal Proceedings in

Juvenile Dependency and Termination of Parental Rights Cases and Cases

Involving Families and Children in Need of Services), 9.180 (Appeal Proceedings

to Review Workers’ Compensation Cases), 9.200 (The Record), 9.210 (Briefs),

9.300 (Motions), 9.320 (Oral Argument), 9.330 (Rehearing; Clarification;

Certification; Written Opinion), 9.331 (Determination of Causes in a District Court




                                        -6-
of Appeal En Banc), 9.350 (Dismissal of Causes), 9.360 (Parties), and 9.410

(Sanctions) to enlarge time frames as proposed.

      We further adopt the Rules Committees’ nonsubstantive editorial

amendments to subdivisions (i) (Ineffective Assistance of Counsel for Parents

Claims—Special Procedures and Time Limitations Applicable to Appeals of

Orders in Termination of Parental Rights Proceedings Involving Ineffective

Assistance of Counsel Claims), (i)(2) (Rendition), (i)(4)(A) (Ineffective Assistance

of Counsel Motion Filed After Commencement of Appeal; Stay of Appellate

Proceeding), and (i)(4)(C) (Ineffective Assistance of Counsel Motion Filed After

Commencement of Appeal; Duties of the Clerk, Preparation and Transmittal of

Supplemental Record) of rule 9.146, as proposed.

                                    Conclusion

      Accordingly, the Florida Rules of Judicial Administration, Rules of Civil

Procedure, Rules of Criminal Procedure, and Rules of Appellate Procedure are

hereby amended as reflected in the appendix to this opinion. New language is

indicated by underscoring; deletions are indicated by struck-through type. The

amendments shall become effective January 1, 2019, at 12:02 a.m.

      It is so ordered.

CANADY, C.J., and PARIENTE, QUINCE, POLSTON, LABARGA, and
LAWSON, JJ., concur.
LEWIS, J., dissents.


                                        -7-
THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Civil Procedure, Florida Rules of Judicial
Administration, Florida Rules of Criminal Procedure, Florida Rules of Appellate
Procedure – Electronic Service

Scott Michael Dimond, Chair, Civil Procedure Rules Committee, Miami, Florida,
Roger James Haughey, II, Past Chair, Tampa, Florida, Civil Procedure Rules
Committee; Eduardo I. Sanchez, Chair, Rules of Judicial Administration
Committee, Miami, Florida, Honorable Steven Scott Stephens, Past Chair, Rules of
Judicial Administration Committee, Tampa, Florida; Sheila Ann Loizos, Chair,
Criminal Procedure Rules Committee, Jacksonville, Florida, H. Scott Fingerhut,
Past Chair, Criminal Procedure Rules Committee, Coral Gables, Florida; Courtney
Rebecca Brewer, Chair, Appellate Court Rules Committee, Tallahassee, Florida,
Kristin A. Norse, Past Chair, Appellate Court Rules Committee, Tampa, Florida;
and Joshua E. Doyle, Executive Director, Mikalla Andies Davis, Krys Godwin,
and Heather Savage Telfer, Staff Liaisons, The Florida Bar, Tallahassee, Florida,

      for Petitioners

Victoria Katz of Aderant, Culver City, California; Paul R. Regensdorf, Palm City,
Florida; Honorable Richard A. Nielsen, Circuit Judge, Thirteenth Judicial Circuit,
Tampa, Florida; Donald E. Christopher of Baker, Donelson, Bearman, Caldwell &
Berkowitz, PC, Orlando, Florida; and Robert M. Eschenfelder, Bradenton, Florida,

      Responding with Comments




                                       -8-
                                     APPENDIX
RULE 2.514.         COMPUTING AND EXTENDING TIME

      (a) Computing Time. The following rules apply in computing time
periods specified in any rule of procedure, local rule, court order, or statute that
does not specify a method of computing time.

             (1) Period Stated in Days or a Longer Unit. When the period is
stated in days or a longer unit of time:

                   (A) exclude the day of the event that triggers the periodbegin
counting from the next day that is not a Saturday, Sunday, or legal holiday;

                    (B) – (C)    [No change]

             (2) – (6)     [No change]

      (b) Additional Time after Service by Mail or E-mail. When a party
may or must act within a specified time after service and service is made by mail
or e-mail, 5 days are added after the period that would otherwise expire under
subdivision (a).


RULE 2.516.         SERVICE OF PLEADINGS AND DOCUMENTS

      (a)    [No change]

       (b) Service; How Made. When service is required or permitted to be
made upon a party represented by an attorney, service must be made upon the
attorney unless service upon the party is ordered by the court.

              (1) Service by Electronic Mail (“e-mail”). All documents
required or permitted to be served on another party must be served by e-mail,
unless the parties otherwise stipulate or this rule otherwise provides. A filer of an
electronic document has complied with this subdivision if the Florida Courts e-
filing Portal (“Portal”) or other authorized electronic filing system with a supreme
court approved electronic service system (“e-Service system”) served the
document by e-mail or provided a link by e-mail to the document on a website
maintained by a clerk (“e-Service”). The filer of an electronic document must

                                         -9-
verify that the Portal or other e-Service system uses the names and e-mail
addresses provided by the parties pursuant to subdivision (b)(1)(A).

                     (A) – (C)     [No change]

                     (D)   Time of Service. Service by e-mail is complete on the
date it is sent.

                           (i) – (ii)   [No change]

                          (iii) E-mail service, including e-Service, is treated as
service by mail for the computation of time.

                     (E)   [No change]

               (2)   [No change]

                           (A) – (F)    [No change]

       (c) – (h)     [No change]



RULE 1.170.          COUNTERCLAIMS AND CROSSCLAIMS

       (a) – (f)     [No change]

       (g) Crossclaim against Co-Party. A pleading may state as a crossclaim
any claim by one party against a co-party arising out of the transaction or
occurrence that is the subject matter of either the original action or a counterclaim
therein, or relating to any property that is the subject matter of the original action.
The crossclaim may include a claim that the party against whom it is asserted is or
may be liable to the crossclaimant for all or part of a claim asserted in the action
against the crossclaimant. Service of a crossclaim on a party who has appeared in
the action must be made pursuant to rule 1.080Florida Rule of Judicial
Administration 2.516. Service of a crossclaim against a party who has not appeared
in the action must be made in the manner provided for service of summons.

       (h) – (j)     [No change]

                                   Committee Notes

                                         - 10 -
                                    [No change]


RULE 1.260.        SURVIVOR; SUBSTITUTION OF PARTIES

      (a)    Death.

              (1) If a party dies and the claim is not thereby extinguished, the
court may order substitution of the proper parties. The motion for substitution may
be made by any party or by the successors or representatives of the deceased party
and, together with the notice of hearing, shall be served on all parties as provided
in rule 1.080Florida Rule of Judicial Administration 2.516 and upon persons not
parties in the manner provided for the service of a summons. Unless the motion for
substitution is made within 90 days after the death is suggested upon the record by
service of a statement of the fact of the death in the manner provided for the
service of the motion, the action shall be dismissed as to the deceased party.

             (2)   [No change]

      (b) – (d)    [No change]


RULE 1.351.        PRODUCTION OF DOCUMENTS AND THINGS
                   WITHOUT DEPOSITION

      (a)    [No change]

       (b) Procedure. A party desiring production under this rule shall serve
notice as provided in rule 1.080Florida Rule of Judicial Administration 2.516 on
every other party of the intent to serve a subpoena under this rule at least 10 days
before the subpoena is issued if service is by delivery or e-mail and 15 days before
the subpoena is issued if the service is by mail or e-mail. The proposed subpoena
shall be attached to the notice and shall state the time, place, and method for
production of the documents or things, and the name and address of the person
who is to produce the documents or things, if known, and if not known, a general
description sufficient to identify the person or the particular class or group to
which the person belongs; shall include a designation of the items to be produced;
and shall state that the person who will be asked to produce the documents or
things has the right to object to the production under this rule and that the person
will not be required to surrender the documents or things. A copy of the notice and

                                       - 11 -
proposed subpoena shall not be furnished to the person upon whom the subpoena is
to be served. If any party serves an objection to production under this rule within
10 days of service of the notice, the documents or things shall not be produced
pending resolution of the objection in accordance with subdivision (d).

      (c) – (f)    [No change]

                                 Committee Notes
                                    [No change]


RULE 1.410.        SUBPOENA

      (a) – (b)    [No change]

       (c) For Production of Documentary Evidence. A subpoena may also
command the person to whom it is directed to produce the books, documents
(including electronically stored information), or tangible things designated therein,
but the court, upon motion made promptly and in any event at or before the time
specified in the subpoena for compliance therewith, may (1) quash or modify the
subpoena if it is unreasonable and oppressive, or (2) condition denial of the motion
on the advancement by the person in whose behalf the subpoena is issued of the
reasonable cost of producing the books, documents, or tangible things. If a
subpoena does not specify a form for producing electronically stored information,
the person responding must produce it in a form or forms in which it is ordinarily
maintained or in a reasonably usable form or forms. A person responding to a
subpoena may object to discovery of electronically stored information from
sources that the person identifies as not reasonably accessible because of undue
costs or burden. On motion to compel discovery or to quash, the person from
whom discovery is sought must show that the information sought or the form
requested is not reasonably accessible because of undue costs or burden. If that
showing is made, the court may nonetheless order discovery from such sources or
in such forms if the requesting party shows good cause, considering the limitations
set out in rule 1.280(d)(2). The court may specify conditions of the discovery,
including ordering that some or all of the expenses of the discovery be paid by the
party seeking the discovery. A party seeking a production of evidence at trial
which would be subject to a subpoena may compel such production by serving a
notice to produce such evidence on an adverse party as provided in rule
1.080Florida Rule of Judicial Administration 2.516. Such notice shall have the

                                       - 12 -
same effect and be subject to the same limitations as a subpoena served on the
party.

      (d) – (h)     [No change]

                                   Committee Notes
                                      [No change]


RULE 1.440.         SETTING ACTION FOR TRIAL

      (a) – (b)     [No change]

        (c) Setting for Trial. If the court finds the action ready to be set for trial,
it shall enter an order fixing a date for trial. Trial shall be set not less than 30 days
from the service of the notice for trial. By giving the same notice the court may set
an action for trial. In actions in which the damages are not liquidated, the order
setting an action for trial shall be served on parties who are in default in
accordance with rule 1.080Florida Rule of Judicial Administration 2.516.

      (d)    [No change]

                                   Committee Notes
                                      [No change]

                                 Court Commentary
                                    [No change]


RULE 1.442.         PROPOSALS FOR SETTLEMENT

      (a) – (b)     [No change]

      (c)    Form and Content of Proposal for Settlement.

             (1) A proposal shall be in writing and shall identify the applicable
Florida law under which it is being made.

             (2)    A proposal shall:

                                          - 13 -
                     (A) name the party or parties making the proposal and the
party or parties to whom the proposal is being made;

                    (B) state that the proposal resolves all damages that would
otherwise be awarded in a final judgment in the action in which the proposal is
served, subject to subdivision (F);

                   (C)   state with particularity any relevant conditions;

                     (D) state the total amount of the proposal and state with
particularity all nonmonetary terms of the proposal;

                    (E) state with particularity the amount proposed to settle a
claim for punitive damages, if any;

                   (F) state whether the proposal includes attorneys’ fees and
whether attorneys’ fee are part of the legal claim; and

                   (G) include a certificate of service in the form required by
rule 1.080Florida Rule of Judicial Administration 2.516.

             (3) – (4)   [No change]

      (d) – (j)    [No change]

                                 Committee Notes
                                   [No Change]


RULE 1.510.        SUMMARY JUDGMENT

      (a) – (b)    [No change]

        (c) Motion and Proceedings Thereon. The motion must state with
particularity the grounds upon which it is based and the substantial matters of law
to be argued and must specifically identify any affidavits, answers to
interrogatories, admissions, depositions, and other materials as would be
admissible in evidence (“summary judgment evidence”) on which the movant
relies. The movant must serve the motion at least 20 days before the time fixed for
the hearing, and must also serve at that time a copy of any summary judgment

                                       - 14 -
evidence on which the movant relies that has not already been filed with the court.
The adverse party must identify, by notice served pursuant to rule 1.080Florida
Rule of Judicial Administration 2.516 at least 5 days prior to the day of the hearing
if service by mail is authorized, or delivered, electronically filed, or sent by e-mail
no later than 5:00 p.m. 2 business days prior to the day of the hearing, any
summary judgment evidence on which the adverse party relies. To the extent that
summary judgment evidence has not already been filed with the court, the adverse
party must serve a copy on the movant pursuant to rule 1.080Florida Rule of
Judicial Administration 2.516 at least 5 days prior to the day of the hearing if
service by mail is authorized, or by delivery, electronic filing, or sending by e-mail
to the movant’s attorney no later than 5:00 p.m. 2 business days prior to the day of
hearing. The judgment sought must be rendered immediately if the pleadings and
summary judgment evidence on file show that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a matter of law.
A summary judgment, interlocutory in character, may be rendered on the issue of
liability alone although there is a genuine issue as to the amount of damages.

      (d) – (g)     [No change]

                                  Committee Notes
                                     [No change]


RULE 3.040.         COMPUTATION OF TIME

      Computation of time shall be governed by Florida Rule of Judicial
Administration 2.514(a), except for the periods of time of less than 7 days
contained in rules 3.130, 3.132(a) and (c), and 3.133(a).

                                  Committee Notes
                                     [No change]
                                Court Commentary
                                     [No change]


RULE 3.070.         ADDITIONAL TIME AFTER SERVICE BY MAIL,
                    WHEN PERMITTED, OR E-MAIL

                                        - 15 -
      Whenever a party has the right or is required to do some act or take some
proceedings within a prescribed period after the service of a notice or other
document on the party and the notice or document is served on the party by mail,
when permitted, or e-mail, 3 days shall be added to the prescribed period.

                                 Committee Notes
      1968 Adoption. This is the same as rule 1.6(e), Florida Rules of Civil
Procedure, except for the omission of subdivision (c) of the civil rules, which
appears to be inapplicable to criminal cases.

      1972 Amendment. Same as prior rule.



RULE 9.100.        ORIGINAL PROCEEDINGS

      (a) – (j)    [No change]

       (k) Reply. Within 2030 days thereafter or such other time set by the
court, the petitioner may serve a reply, which shall not exceed 15 pages in length,
and supplemental appendix.

      (l)    [No change]

                                 Committee Notes
                                    [No change]
                               Court Commentary
                                    [No change]


RULE 9.110.        APPEAL PROCEEDINGS TO REVIEW FINAL ORDERS
                   OF LOWER TRIBUNALS AND ORDERS GRANTING
                   NEW TRIAL IN JURY AND NONJURY CASES

      (a) – (f)    [No change]

      (g) Cross-Appeal. An appellee may cross-appeal by serving a notice
within 1015 days of service of the appellant’s timely filed notice of appeal or

                                       - 16 -
within the time prescribed for filing a notice of appeal, whichever is later. The
notice of cross-appeal, accompanied by any filing fees prescribed by law, shall be
filed either before service or immediately thereafter in the same manner as the
notice of appeal.

      (h) – (m)    [No change]

                                 Committee Notes
                                    [No change]
                               Court Commentary
                                    [No change]


RULE 9.120.        DISCRETIONARY PROCEEDINGS TO REVIEW
                   DECISIONS OF DISTRICT COURTS OF APPEAL

      (a) – (c)    [No change]

       (d) Briefs on Jurisdiction. The petitioner’s brief, limited solely to the
issue of the supreme court’s jurisdiction and accompanied by an appendix
containing only a conformed copy of the decision of the district court of appeal,
shall be served within 10 days of filing the notice. The respondent’s brief on
jurisdiction shall be served within 2030 days after service of petitioner’s brief.
Formal requirements for both briefs are specified in rule 9.210. No reply brief shall
be permitted. If jurisdiction is invoked under rule 9.030(a)(2)(A)(v) (certifications
of questions of great public importance by the district courts of appeal to the
supreme court), no briefs on jurisdiction shall be filed.

      (e) – (f)    [No change]

                                 Committee Notes
                                    [No change]


RULE 9.125.        REVIEW OF TRIAL COURT ORDERS AND
                   JUDGMENTS CERTIFIED BY THE DISTRICT COURTS
                   OF APPEAL AS REQUIRING IMMEDIATE

                                       - 17 -
                   RESOLUTION BY THE SUPREME COURT OF
                   FLORIDA

      (a) – (c)    [No change]

      (d) Response. Any party may file a response within 510 days of the
service of the suggestion.

      (e) – (g)    [No change]

                                 Committee Notes
                                    [No change]


RULE 9.130.        PROCEEDINGS TO REVIEW NONFINAL ORDERS
                   AND SPECIFIED FINAL ORDERS

      (a) – (f)    [No change]

       (g) Cross-Appeal. An appellee may cross-appeal the order or orders
designated by the appellant, to review any ruling described in subdivisions (a)(3)–
(a)(5), by serving a notice within 1015 days of service of the appellant’s timely
filed notice of appeal or within the time prescribed for filing a notice of appeal,
whichever is later. A notice of cross-appeal, accompanied by any filing fees
prescribed by law, shall be filed either before service or immediately thereafter in
the same manner as the notice of appeal.

      (h) – (i)    [No change]

                                 Committee Notes
                                    [No change]


RULE 9.140.        APPEAL PROCEEDINGS IN CRIMINAL CASES

      (a)    [No change]

      (b)    Appeals by Defendant.


                                       - 18 -
             (1) – (3)    [No change]

             (4) Cross-Appeal. A defendant may cross-appeal by serving a
notice within 1015 days of service of the state’s notice or service of an order on a
motion pursuant to Florida Rule of Criminal Procedure 3.800(b)(2). Review of
cross-appeals before trial is limited to related issues resolved in the same order
being appealed.

      (c)    Appeals by the State.

             (1) – (2)    [No change]

              (3) Commencement. The state shall file the notice prescribed by
rule 9.110(d) with the clerk of the lower tribunal within 15 days of rendition of the
order to be reviewed; provided that in an appeal by the state under rule
9.140(c)(1)(K), the state’s notice of cross-appeal shall be filed within 1015 days of
service of defendant’s notice or service of an order on a motion pursuant to Florida
Rule of Criminal Procedure 3.800(b)(2). Copies shall be served on the defendant
and the attorney of record. An appeal by the state shall stay further proceedings in
the lower tribunal only by order of the lower tribunal.

      (d) – (i)    [No change]

                                 Committee Notes
                                     [No change]

                                Court Commentary
                                   [No change]


RULE 9.141.        REVIEW PROCEEDINGS IN COLLATERAL OR
                   POSTCONVICTION CRIMINAL CASES

      (a)    [No change]

     (b) Appeals from Postconviction Proceedings Under Florida Rules of
Criminal Procedure 3.800(a), 3.801, 3.802, 3.850, or 3.853.

             (1)   [No change]

                                        - 19 -
           (2) Summary Grant or Denial of All Claims Raised in a Motion
Without Evidentiary Hearing.

                    (A) – (B)    [No change]

                    (C)   Briefs or Responses.

                          (i)    [No change]

                          (ii) The court may request a response from the
appellee before ruling, regardless of whether the appellant filed an initial brief. The
appellant may serve a reply within 2030 days after service of the response. The
response and reply shall not exceed the page limits set forth in rule 9.210 for
answer briefs and reply briefs.

                    (D)   [No change]

             (3)    [No change]

       (c) – (d)    [No change]

                                  Committee Notes
                                     [No change]


RULE 9.142.         PROCEDURES FOR REVIEW IN DEATH PENALTY
                    CASES

      (a)    Procedure in Death Penalty Appeals.

             (1)    [No change]

              (2) Briefs; Transcripts. After the record is filed, the clerk will
promptly establish a briefing schedule allowing the defendant 60 days from the
date the record is filed, the state 4550 days from the date the defendant’s brief is
served, and the defendant 3040 days from the date the state’s brief is served to
serve their respective briefs. On appeals from orders ruling on applications for
relief under Florida Rules of Criminal Procedure 3.851 or 3.853, and on
resentencing matters, the schedules set forth in rule 9.140(g) will control.


                                        - 20 -
             (3) – (5)    [No change]

      (b)    [No change]

      (c) Petitions Seeking Review of Nonfinal Orders in Death Penalty
Postconviction Proceedings.

             (1) – (7)    [No change]

             (8) Reply. Within 2030 days after service of the response or such
other time set by the court, the petitioner may serve a reply, which shall not exceed
15 pages in length, and supplemental appendix.

             (9) – (11)   [No change]

      (d)    [No change]

                                 Committee Notes

                                    [No change]

                   Criminal Court Steering Committee Notes

                                    [No change]


RULE 9.146.        APPEAL PROCEEDINGS IN JUVENILE DEPENDENCY
                   AND TERMINATION OF PARENTAL RIGHTS CASES
                   AND CASES INVOLVING FAMILIES AND CHILDREN
                   IN NEED OF SERVICES

      (a) – (f)    [No change]

      (g) Special Procedures and Time Limitations Applicable to Appeals
of Final Orders in Dependency or Termination of Parental Rights
Proceedings.

             (1) – (2)    [No change]

             (3)   Briefs.


                                        - 21 -
                    (A)    [No change]

                     (B) Times for Service. The initial brief shall be served
within 2030 days of service of the record on appeal or the index to the record on
appeal. The answer brief shall be served within 2030 days of service of the initial
brief. The reply brief, if any, shall be served within 1015 days of the service of the
answer brief. In any appeal or cross-appeal, if more than 1 initial or answer brief is
authorized, the responsive brief shall be served within 20 days after the last initial
brief or within 10 days after the last answer brief was served. If the last authorized
initial or answer brief is not served, the responsive brief shall be served within 20
days after the last authorized initial brief or within 10 days after the last authorized
answer brief could have been timely served.

             (4) – (7)     [No change]

      (h)    [No change]

     (i)    Ineffective Assistance of Counsel for Parents’ Claims—Special
Procedures and Time Limitations Applicable to Appeals of Orders in
Termination of Parental Rights Proceedings Involving Ineffective Assistance
of Counsel Claims.

             (1)    [No change]

              (2) Rendition. A motion claiming ineffective assistance of counsel
filed in accordance with Florida Rule of Juvenile Procedure 8.530 shall toll
rendition of the order terminating parental rights under Florida Rule of Appellate
Procedure 9.020 until the lower tribunal files a signed, written order on the motion,
except as provided by Florida Rules of Juvenile Procedure 8.530.

              (3)   [No change]

             (4) Ineffective Assistance of Counsel Motion Filed After
Commencement of Appeal. If an appeal is pending, a parent may file a motion
claiming ineffective assistance of counsel pursuant to Florida Rule of Juvenile
Procedure 8.530 if the filing occurs within 20 days of rendition of the order
terminating parental rights.

                    (A) Stay of Appellate Proceeding. A parent or counsel
appointed pursuant to Florida Rule of Juvenile Procedure 8.530 shall file a notice
of a timely-filedtimely filed, pending motion claiming ineffective assistance of
                                         - 22 -
counsel. The notice automatically stays the appeal until the lower tribunal renders
an order disposing of the motion.

                   (B)    [No change]

                     (C) Duties of the Clerk,; Preparation and
TransmittalTransmission of Supplemental Record. If the clerk of circuit court
has already transmitted the record on appeal of the order terminating parental
rights, the clerk shall automatically supplement the record on appeal with any
motion pursuant to Florida Rule of Juvenile Procedure 8.530, the resulting order,
and the transcript from the hearing on the motion. The clerk shall electronically
transmit the supplement to the court and serve the parties within 5 days of the
filing of the order ruling on the motion, or within 5 days of filing of the transcript
from the hearing on the motion by the designated court reporter, whichever is later.

                                 Committee Notes

                                    [No change]


RULE 9.180.        APPEAL PROCEEDINGS TO REVIEW WORKERS’
                   COMPENSATION CASES
      (a) – (e)    [No change]

      (f)    Record Contents; Final Orders.

             (1) – (4)    [No change]

             (5)   Costs.

                   (A)    [No change]

                    (B) Deposit of Estimated Costs. Within 1520 days after the
notice of estimated costs is served, the appellant shall deposit a sum of money
equal to the estimated costs with the lower tribunal.

                   (C) – (E)     [No change]

             (6)   Transcript(s) of Proceedings.

                   (A)    [No change]
                                        - 23 -
                     (B) Objection to Court Reporter or Transcriptionist
Selected. Any party may object to the court reporter or transcriptionist selected by
filing written objections with the judge who made the selection within 1520 days
after service of notice of the selection. Within 5 days after filing the objection, the
judge shall hold a hearing on the issue. In such a case, the time limits mandated by
these rules shall be appropriately extended.

                    (C)    [No change]

             (7) – (9)     [No change]

      (g)    Relief From Filing Fee and Costs; Indigency.

             (1) – (2)     [No change]

             (3)    Costs of Preparation of Record.

                    (A)    [No change]

                     (B) Time. The verified petition to be relieved of costs must
be filed within 1520 days after service of the notice of estimated costs. A verified
petition filed prior to the date of service of the notice of estimated costs shall be
deemed not timely.

                    (C) – (E)    [No change]

                     (F) Hearing on Petition to Be Relieved of Costs. After
giving 15 days’ notice to the Division of Workers’ Compensation and all parties,
the lower tribunal shall promptly hold a hearing and rule on the merits of the
petition to be relieved of costs. However, if no objection to the petition is filed by
the division or a party within 2030 days after the petition is served, the lower
tribunal may enter an order on the merits of the petition without a hearing.

                    (G) – (I)    [No change]

      (h) – (i)     [No change]

                                  Committee Notes
                                     [No change]


                                         - 24 -
RULE 9.200.         THE RECORD

      (a)    [No change]

      (b)    Transcript(s) of Proceedings.

             (1) – (4)    [No change]

              (5) Statement of Evidence or Proceedings. If no report of the
proceedings was made, or if the transcript is unavailable, a party may prepare a
statement of the evidence or proceedings from the best available means, including
the party’s recollection. The statement shall be served on all other parties, who
may serve objections or proposed amendments to it within 1015 days of service.
Thereafter, the statement and any objections or proposed amendments shall be
filed with the lower tribunal for settlement and approval. As settled and approved,
the statement shall be included by the clerk of the lower tribunal in the record.

       (c) Cross-Appeals. Within 20 days of filing the notice of appeal, a cross-
appellant may direct that additional documents, exhibits, or transcript(s) be
included in the record. If less than the entire record is designated, the cross-
appellant shall serve, with the directions, a statement of the judicial acts to be
reviewed. The cross-appellee shall have 1015 days after such service to direct
further additions. The time for preparation and transmittal of the record shall be
extended by 10 days.

      (d) – (f)     [No change]

                                  Committee Notes
                                     [No change]


RULE 9.210.         BRIEFS

      (a) – (e)     [No change]

        (f)    Times for Service of Briefs. The times for serving jurisdiction and
initial briefs are prescribed by rules 9.110, 9.120, 9.130, and 9.140. Unless
otherwise required, the answer brief shall be served within 2030 days after service
of the initial brief; the reply brief, if any, shall be served within 2030 days after
service of the answer brief; and the cross-reply brief, if any, shall be served within

                                        - 25 -
2030 days thereafter. In any appeal or cross-appeal, if more than 1 initial or answer
brief is authorized, the responsive brief shall be served within 20 days after the last
initial or answer brief was served. If the last authorized initial or answer brief is
not served, the responsive brief shall be served within 20 days after the last
authorized initial or answer brief could have been timely served.

      (g)    [No change]

                                  Committee Notes
                                     [No change]

                                Court Commentary
                                   [No change]


RULE 9.300.         MOTIONS

       (a) Contents of Motion; Response. Unless otherwise prescribed by these
rules, an application for an order or other relief available under these rules shall be
made by filing a motion therefor. The motion shall state the grounds on which it is
based, the relief sought, argument in support thereof, and appropriate citations of
authority. A motion for an extension of time shall, and other motions if appropriate
may, contain a certificate that the movant’s counsel has consulted opposing
counsel and that the movant’s counsel is authorized to represent that opposing
counsel either has no objection or will promptly file an objection. A motion may be
accompanied by an appendix, which may include affidavits and other appropriate
supporting documents not contained in the record. With the exception of motions
filed pursuant to rule 9.410(b), a party may serve 1 response to a motion within
1015 days of service of the motion. The court may shorten or extend the time for
response to a motion.

      (b) – (d)     [No change]

                                  Committee Notes
                                     [No change]


RULE 9.320.         ORAL ARGUMENT

                                        - 26 -
     Oral argument may be permitted in any proceeding. A request for oral
argument shall be in a separate document served by a party:

             (a)   in appeals, not later than 1015 days after the last brief is due to
be served;

            (b) in proceedings commenced by the filing of a petition, not later
than 1015 days after the reply is due to be served; and

             (c)   [No change]

Each side will be allowed 20 minutes for oral argument, except in capital cases in
which each side will be allowed 30 minutes. On its own motion or that of a party,
the court may require, limit, expand, or dispense with oral argument.



RULE 9.330.        REHEARING; CLARIFICATION; CERTIFICATION;
                   WRITTEN OPINION

      (a)    Time for Filing; Contents; Response.

             (1) – (2)   [No change]

             (3) Response. A response may be served within 1015 days of
service of the motion.

      (b)    [No change]

       (c) Exception; Bond Validation Proceedings. A motion for rehearing or
for clarification of an order or decision in proceedings for the validation of bonds
or certificates of indebtedness as provided by rule 9.030(a)(1)(B)(ii) may be filed
within 10 days of an order or decision or within such other time set by the court. A
reply may be served within 510 days of service of the motion. The mandate shall
issue forthwith if a timely motion has not been filed. A timely motion shall receive
immediate consideration by the court and, if denied, the mandate shall issue
forthwith.

      (d) – (e)    [No change]

                                 Committee Notes

                                        - 27 -
                                    [No change]


RULE 9.331.        DETERMINATION OF CAUSES IN A DISTRICT
                   COURT OF APPEAL EN BANC

      (a) – (c)    [No change]

      (d)    Rehearings En Banc.

              (1) Generally. A rehearing en banc may be ordered by a district
court of appeal on its own motion or on motion of a party. Within the time
prescribed by rule 9.330, a party may move for an en banc rehearing solely on the
grounds that the case or issue is of exceptional importance or that such
consideration is necessary to maintain uniformity in the court’s decisions. A
motion based on any other ground shall be stricken. A response may be served
within 1015 days of service of the motion. A vote will not be taken on the motion
unless requested by a judge on the panel that heard the proceeding, or by any judge
in regular active service on the court. Judges who did not sit on the panel are under
no obligation to consider the motion unless a vote is requested.

             (2) – (3)    [No change]

                                 Committee Notes
                                    [No change]
                                Court Commentary
                                    [No change]


RULE 9.350.        DISMISSAL OF CAUSES

      (a)    [No change]

       (b) Voluntary Dismissal. A proceeding of an appellant or a petitioner
may be dismissed before a decision on the merits by filing a notice of dismissal
with the clerk of the court without affecting the proceedings filed by joinder or
cross-appeal; provided that dismissal shall not be effective until 1015 days after
service of the notice of appeal or until 10 days after the time prescribed by rule
9.110(b), whichever is later. In a proceeding commenced under rule 9.120,
                                         - 28 -
dismissal shall not be effective until 10 days after the serving of the notice to
invoke discretionary jurisdiction or until 10 days after the time prescribed by rule
9.120(b), whichever is later.

      (c) – (d)     [No change]

                                  Committee Notes
                                     [No change]


RULE 9.360.         PARTIES

       (a) Joinder for Realignment as Appellant or Petitioner. An appellee or
respondent who desires to realign as an appellant or petitioner shall serve a notice
of joinder no later than the latest of the following:

             (1) within 1015 days of service of a timely filed petition or notice
of appeal or petition;

             (2) – (3)     [No change]

The notice of joinder, accompanied by any filing fees prescribed by law, shall be
filed either before service or immediately thereafter. The body of the notice shall
set forth the proposed new caption. Upon filing of the notice and payment of the
fee, the clerk shall change the caption to reflect the realignment of the parties in the
notice.

      (b) – (c)     [No change]

                                  Committee Notes
                                     [No change]


RULE 9.410.         SANCTIONS

      (a)    [No change]

      (b)    Motion by a Party.

             (1) – (2)     [No change]
                                         - 29 -
              (3) Initial Service. A copy of a motion for attorneys’ fees as a
sanction must initially be served only on the party against whom sanctions are
sought. That motion shall be served no later than the time for serving any permitted
response to a challenged document or, if no response is permitted as of right,
within 1520 days after a challenged document is served or a challenged claim,
defense, contention, allegation, or denial is made at oral argument. A certificate of
service that complies with rule 9.420(d) and that reflects service pursuant to this
subdivision shall accompany the motion and shall be taken as prima facie proof of
the date of service pursuant to this subdivision. A certificate of filing pursuant to
subdivision (b)(4) of this rule shall also accompany the motion, but should remain
undated and unsigned at the time of the initial service pursuant to this subdivision.

             (4)   [No change]

             (5) Response. A party against whom sanctions are sought may
serve 1 response to the motion within 1015 days of the final service of the motion.
The court may shorten or extend the time for response to the motion.

                                 Committee Notes
                                    [No change]




                                       - 30 -